Citation Nr: 0509042	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  04-18 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected residuals of a burn scar on the posterior neck, 
right lower forearm and right lower leg. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 decision by the RO in Roanoke, 
Virginia, which in pertinent part, confirmed and continued a 
10 percent disability rating for residuals of a burn scar on 
the posterior neck, right lower forearm and right lower leg.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was afforded a VA examination for scars in 
January 2004.  The examination report indicated that the 
veteran's claims folder was not available for review and the 
only record which the examiner was able to review was the 
record which the veteran brought with him to the examination.

In Caffrey v. Brown, 6 Vet. App. 377 (1994), the U.S. Court 
of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims) (Court) stated that a medical examination 
conducted in furtherance of the VA's duty to assist "must 
consider the records of prior medical examinations and 
treatment in order to assure a fully informed examination."  
Id. at 381 (citing Waddell v. Brown, 5 Vet. App. 454 (1993)).  
Consideration of such records is especially important in the 
context of an increased rating case because of VA's duty to 
take into account the veteran's entire medical history and 
circumstances when making determinations as to the 
appropriate rating to be assigned.  See Tucker v. Derwinski, 
2 Vet. App. 201, 203 (remand where a rating reduction was 
based on an examination at which the claims folder was not 
reviewed by the examiner).  Therefore, on remand, the veteran 
should be scheduled for a new VA examination to determine the 
current nature and severity of his service-connected 
residuals of a burn scar on the posterior neck, right lower 
forearm and right lower leg and the examiner should 
specifically note review of the veteran's claims folder.     

It is noted that since the last statement of the case was 
issued in March 2004, evidence was received which is 
pertinent to the veteran's claim.  The RO has not reviewed 
this additional evidence and the veteran has not waived RO 
consideration of the evidence.  Thus, the case must also be 
returned to the RO for its review of the additional evidence 
and, if the claim remains denied, inclusion of the evidence 
in a supplemental statement of the case.   See 38 C.F.R. § 
19.37(b).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
dermatology examination to evaluate the 
service-connected residuals of a burn 
scar on the posterior neck, right lower 
forearm and right lower leg.  Prior to 
the examination, the veteran's claims 
file should be provided to the physician 
for review.  A notation to the effect 
that this record review took place should 
be included in the report of the 
physician.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail, and clinically correlated to a 
specific diagnosis.

The examiner should provide a measurement 
of the length and width of the veteran's 
scars on his neck, right lower forearm 
and right lower leg as well as the area 
of the scar in terms of square inches.  
The examiner should also indicate 
whether, on examination, such scars are 
superficial, unstable, and/or painful, 
and whether the scars cause any 
limitation of motion.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.

3.  Then re-adjudicate the claim, and if 
it remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




